—The State has appealed from a judgment of the Court of Claims in favor of claimant awarding him $317.60 for damages to his automobile. Sometime in the early morning of March 24, 1944, claimant’s car was being driven by his son in a southerly direction on the State highway, just back of the United States Military Academy Reservation at West Point, and came into contact with earth and rocks which had fallen from the embankment on the westerly side of the highway. This highway was constructed through a rock and earth cut and on the westerly edge of the right of way there is an embankment of forty feet above the level of the pavement. The earth and rock from this embankment slid down on the highway as a result of which claimant’s car was damaged. The court found that the State was negligent in failing to make proper inspection of conditions and to properly guard the embankment. The evidence sustains the finding. Judgment unanimously affirmed, with costs to respondent. Present — Hill, P. J., Heifernan, Foster, Russell and Deyo, JJ. [190 Mise. 180.]